In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-20-00352-CV
                 ___________________________

IN RE FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY AND
                   DAVID HOLUB, Relators


                         Original Proceeding
         County Court at Law No. 2 of Tarrant County, Texas
                  Trial Court No. 2019-000056-2


              Before Bassel, Womack, and Wallach, JJ.
              Memorandum Opinion by Justice Wallach
                            MEMORANDUM OPINION

       Relators Farmers Texas County Mutual Insurance Co. and David Holub

(Farmers and Holub) seek mandamus relief from the trial court’s September 4,

2020 order denying their plea to the jurisdiction or, in the alternative, motion to abate.

       On March 19, 2021, the Texas Supreme Court issued In re State Farm Mutual

Automobile Insurance Co., Nos. 19-0791, 19-0792, 2021 WL 1045651 (Tex. Mar. 19,

2021) (orig. proceeding). The same counsel who represented the real parties in interest

in the State Farm cases represent the real party in interest here, Felicia Hawkins, and

procedurally, Hawkins is in the same pleadings posture as the real parties in interest

were in the State Farm cases. Id. at *1. Relators Farmers and Holub are in a position

similar to that of the relator in the State Farm cases. In those cases, State Farm filed

motions for bifurcated trials that the trial courts denied. Id. at *2. In contrast, Farmers

and Holub did not file a motion for a bifurcated trial but filed, instead, a plea to the

jurisdiction or, in the alternative, a motion to abate that the trial court denied.

       Based on the State Farm opinion, we deny Farmers and Holub’s petition in part

and conditionally grant their petition in part as follows:

       • We deny Farmers and Holub’s petition to the extent they sought relief from
         the trial court’s order denying their plea to the jurisdiction. See id. at *7.

       • We conditionally grant Farmers and Holub’s petition to the extent they
         sought relief from the trial court’s order denying their motion to abate all
         proceedings and discovery on Hawkins’s extracontractual case until she
         obtains a judgment against the tortfeasor establishing liability for the car
         crash, determining the amount of damages that she is legally entitled to


                                             2
          recover, and setting out whether the tortfeasor’s policy limits were
          insufficient. See id. at *6.

       Accordingly, we conditionally grant Farmers and Holub’s petition for writ of

mandamus to the extent the trial court denied their motion to abate and direct the

trial court to vacate its order denying their motion to abate and to enter an order

granting their motion to abate consistent with the relief granted by the Texas Supreme

Court in the State Farm opinion. To the extent Farmers and Holub sought any other

relief, we deny their petition for writ of mandamus. We are confident that the trial

court will comply, and the writ will issue only if it does not.

       Our November 9, 2020 stay order remains in place for 15 days after the date of

this opinion, after which it will automatically expire, unless a motion for rehearing or a

motion to extend time to file a motion for rehearing is filed within that deadline. See

Tex. R. App. P. 52.9. If a motion for rehearing or a motion to extend time to file a

motion for rehearing is filed within 15 days after the date of this opinion, the stay will

remain in place until further order of the court.




                                                        /s/ Mike Wallach
                                                        Mike Wallach
                                                        Justice

Delivered: April 15, 2021




                                             3